DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 01/04/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (USPG Pub No. 2012/0262595) in view of Yamamoto (USP No. 7,203,009).
Regarding claim 1, Kishida discloses a lens barrel (2) (see Fig. 1) comprising: a first lens (55) holding frame that holds a first lens (G4) (Paragraph 67); a first driving unit (64) that causes the first lens holding frame to move in an optical axis direction (Paragraph 67); a second lens holding frame (56) that holds a second lens (G5) (Paragraph 68); and a second driving unit (65) that causes the second lens holding frame (56) to move in the optical axis direction (Paragraph 68), wherein: the first lens holding frame (55) is arranged on an inner peripheral side of the second lens holding frame (56) (see Fig. 6). Kishida discloses the claimed invention except for and includes a protruding portion that protrudes in a direction intersecting an optical axis, and includes a tube portion that extends in the optical axis direction; the tube portion includes a cut out portion corresponding to the protruding portion; in a case in which the first lens holding frame and the second lens holding frame are relatively close in distance to each other in the optical axis direction, the protruding portion enters the cut out portion; and in a case in which the first lens holding frame and the second lens holding frame are relatively separated in distance from each other in the optical axis direction, the protruding portion does not enter the cut out portion. In the same field of endeavor, Yamamoto discloses and includes a protruding portion (42, 44) that protrudes in a direction intersecting an optical axis (P) (see Fig. 4), and includes a tube portion (30) that extends in the optical axis direction (P) (see Fig. 4); the tube portion includes a cut out portion (52) corresponding to the protruding portion (42, 44) (see Figs. 4, 6, 7); in a case in which the first lens holding frame (40) and the second lens holding frame (30) are relatively close in distance to each other in the optical axis direction (P), the protruding portion (42, 44) enters the cut out portion (52) (see Figs. 4, 6, 7); and in a case in which the first lens holding frame and the second lens holding frame are relatively separated in distance from each other in the optical axis direction (P), the protruding portion (42, 44) does not enter the cut out portion (52) (see Figs. 4, 6, 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Kishida with and includes a protruding portion that protrudes in a direction intersecting an optical axis, and includes a tube portion that extends in the optical axis direction; the tube portion includes a cut out portion corresponding to the protruding portion; in a case in which the first lens holding frame and the second lens holding frame are relatively close in distance to each other in the optical axis direction, the protruding portion enters the cut out portion; and in a case in which the first lens holding frame and the second lens holding frame are relatively separated in distance from each other in the optical axis direction, the protruding portion does not enter the cut out portion of Yamamoto for the purpose of providing a lens barrel which is designed to reduce its overall size while maintaining the desired image-taking power (Col. 1, Lines 33-35).
Regarding claim 2, Kishida further discloses wherein the first lens holding frame (55) and the second lens holding frame (56) overlap with each other at least at a portion thereof in a radial direction around the optical axis (see Fig. 6).
Regarding claim 3, Kishida further discloses further comprising an aperture unit (62), wherein the first lens holding frame (55) is arranged between the aperture unit (62) and the second lens holding frame (56) (see Fig. 6).
Regarding claim 7, Kishida and Yamamoto teach the lens barrel as is set forth above for claim 1, Yamamoto further discloses wherein, in a case in which the first lens holding frame and the second lens holding frame are closest in distance to each other in the optical axis direction, the protruding portion (42, 44) and the cut out portion (52) overlap with each other at least at a portion thereof in a circumferential direction (see Figs. 4, 6, 7). It would have been obvious to provide the lens barrel of Kishida with the teachings of Yamamoto for at least the same reasons set forth above with respect to claim 1.
Regarding claim 9, Kishida further discloses wherein a movement amount of the first lens holding frame (55) moved by the first driving unit (64) is greater than a movement amount of the second lens holding frame (56) moved by the second driving unit (65) (see Fig. 11, Paragraph 79).
Regarding claim 10, Kishida discloses further comprising: a first guide bar (64b) that is engaged with the first lens holding frame (55) and guides the first lens holding frame in the optical axis direction (see Fig. 8, Paragraph 67); and a second guide bar (65b) that is engaged with the second lens holding frame (56) and guides the second lens holding frame in the optical axis direction (see Fig. 9, Paragraph 68). Kishida and Yamamoto disclose the claimed invention, but do not specify wherein an engagement length of the second lens holding frame and the second guide bar is longer than an engagement length of the first lens holding frame and the first guide bar. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Kishida and Yamamoto  with wherein an engagement length of the second lens holding frame and the second guide bar is longer than an engagement length of the first lens holding frame and the first guide bar for the purpose of in order to further stabilize and miniaturize the lens barrel while optimizing the autofocus speed for the desired application (Paragraph 2 of Kishida).
Regarding claim 12, Kishida further discloses further comprising a first tube (50) including the first driving unit (64) and the second driving unit (65) (see Figs. 3, 6).
Regarding claim 14, Kishida further discloses wherein the first driving unit (64) or the second driving unit (65) is a stepping motor (Paragraphs 61, 62).
Regarding claim 15, Kishida further discloses wherein the first lens (G4) and the second lens (G5) are focus lenses (Paragraphs 67, 68).
Regarding claim 16, Kishida further discloses an imaging device (1) comprising a lens barrel (2) according to claim 1 (see Fig. 3).
Regarding claim 17, Kishida and Yamamoto teach the lens barrel as is set forth above for claim 1, Yamamoto further discloses wherein the first lens holding frame (40) is configured to move relative to the second lens holding frame (30) along the optical axis direction in a case in which the protruding portion is removed from the cut out portion (see Figs. 2, 3, 6, 7, Col. 5, Lines 5-14). It would have been obvious to provide the lens barrel of Kishida with the teachings of Yamamoto for at least the same reasons set forth above with respect to claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida (USPG Pub No. 2012/0262595) in view of Yamamoto (USP No. 7,203,009) as applied to claim 1 above, and further in view of Nomura (USPG Pub No. 2004/0141736).
Regarding claim 8, Kishida and Yamamoto disclose the claimed invention, but do not specify wherein the protruding portion is engaged with a guide bar that guides the first lens holding frame in the optical axis direction. In the same field of endeavor, Nomura discloses wherein the protruding portion is engaged with a guide bar that guides the first lens holding frame (51) in the optical axis direction (see Fig. 127, Paragraph 188). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Kishida and Yamamoto with wherein the protruding portion is engaged with a guide bar that guides the first lens holding frame in the optical axis direction of Nomura for the purpose of providing a high degree of accuracy in operation while minimizing the required mechanism (Paragraph 4). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida (USPG Pub No. 2012/0262595) in view of Yamamoto (USP No. 7,203,009) as applied to claim 1 above, and further in view of Matsumoto et al. (USPG Pub No. 2005/0168834), hereinafter “Matsumoto”.
Regarding claim 11, Kishida discloses wherein the second driving unit (65) includes a motor and a lead screw (65a) (Paragraph 68). Kishida and Yamamoto disclose the claimed invention, but do not specify and the first lens is arranged between the motor and the second lens in the optical axis direction. In the same field of endeavor, Matsumoto discloses and the first lens (39) is arranged between the motor (53) and the second lens (38) in the optical axis direction (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Kishida and Yamamoto with and the first lens is arranged between the motor and the second lens in the optical axis direction of Matsumoto for the purpose of providing further miniaturization of the lens barrel and camera (Paragraph 6). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida (USPG Pub No. 2012/0262595) in view of Yamamoto (USP No. 7,203,009) as applied to claim 1 above, and further in view of Ohno (USPG Pub No. 2012/0281297).
Regarding claim 13, Kishida discloses further comprising a second tube (89) that rotates around the optical axis (Paragraph 69). Kishida and Yamamoto disclose the claimed invention, but do not specify wherein the first tube moves in the optical axis direction accompanying rotation of the second tube. In the same field of endeavor, Ohno discloses wherein the first tube moves in the optical axis direction accompanying rotation of the second tube (Paragraphs 44-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens barrel of Kishida and Yamamoto with wherein the first tube moves in the optical axis direction accompanying rotation of the second tube of Ohno for the purpose of providing a more compact lens barrel capable of being stored in a slim bodied apparatus (Paragraph 3) and for the purpose of changing distances between elements of the apparatus (Paragraph 46).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 7-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Yamamoto cures the deficiencies of Kishida.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/4/2022